NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


MACK CHARLES SHULER,                        )
DOC #767560,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )    Case No.2D18-1789
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )
                                            )


Opinion filed March 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Highlands County; Peter Estrada,
Judge.

Mack Charles Shuler, pro se.



PER CURIAM.


              Affirmed.


MORRIS, KHOUZAM, and LUCAS, JJ, Concur.